Citation Nr: 1745894	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  12-01 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 10 percent for hepatitis C prior to March 27, 2012.

3.  Entitlement to an initial rating excess of 20 percent for hepatitis C from March 27, 2012.

4.  Entitlement to a rating in excess of 40 percent for chronic recurring prostatic urethritis. 

5.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU), prior to February 6, 2012.

6.  Entitlement to an effective date earlier than February 4, 2010, for the award of service connection for hepatitis C.

7.  Entitlement to an effective date earlier than October 31, 2013, for the award of an increased, 40 percent rating, for chronic recurrent prostatic urethritis.


REPRESENTATION

Veteran represented by:	Daniel Krasnegor, Attorney-at-Law


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1973.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from December 2010 and December 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In December 2015, the Board denied entitlement to an initial rating in excess of 10 percent for hepatitis C, prior to September 16, 2013, a rating in excess of 30 percent for bilateral hearing loss, and an effective date earlier than February 4, 2010 for the award of service connection for hepatitis C.  The Board also remanded the matters of entitlement to a rating in excess of 10 percent for hepatitis C, from September 16, 2013, and entitlement to a TDIU to the Agency of Original Jurisdiction (AOJ) for additional development.

The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court). The Court, pursuant to an October 2016 joint motion for remand, partially vacated the Board's December 2015 decision to the extent that it denied higher ratings for hepatitis C (prior to September 2013) and hearing loss, and an earlier effective date for the award of service connection for hepatitis C, and remanded the case for action consistent with the memorandum decision.

With respect to the issues that were remanded to the AOJ, in a September 2016 rating decision, the RO awarded an increased, 20 percent rating for hepatitis C, effective March 27, 2012, as well as a TDIU from February 6, 2012.  These issues have also returned to the Board and the Board has characterized the matters on appeal as noted on the title page.

Moreover, as the AOJ obtained outstanding records of VA treatment, the Veteran was provided opportunity to submit additional evidence in support of his claims, and was afforded a VA examination in April 2016 and February 2017 to determine the severity of the service-connected hepatitis C, and thus complied with the Board's remand instructions in this regard. Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board has considered the Veteran's attorney's contention that the VA examinations did not provide retrospective opinion on the nature and severity of the Veteran's symptoms since September 2013, as requested in the Board's remand.  The Board observes that its remand instructions included language that Veteran be afforded an examination to assess the severity of the disability since September 2013; however, retrospective findings were not specifically requested.  VA treatment records and statements, as well as the April 2016 examination findings provide sufficient information for the Board to determine the nature and severity of his symptoms for the period from September 2013 to April 2016.  Accordingly, remand for additional examination is not warranted.

Also during the course of the Veteran's appeal, the RO issued a decision in January 2015, awarding a 40 percent rating for chronic recurring prostatic urethritis effective October 31, 2013.  The Veteran appealed both the rating and effective date assigned, and these matters are also before the Board.  

The Board acknowledges that the Veteran submitted a VA Form 9, Appeal to the Board in August 2017 regarding the evaluations assigned for cirrhosis of the liver.  However, he has specifically requested additional AOJ action on these matters before they are certified to the Board.  The Board will accordingly not address these matters at this time, but refers them to the AOJ for additional development before certification, if otherwise in order.

The issues of entitlement to an increased rating for bilateral hearing loss and entitlement to a TDIU prior to February 2012 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to and from March 27, 2012, the Veteran's hepatitis C has been manifested by symptoms of daily fatigue and malaise requiring dietary restriction.

2.  The Veteran's prostatic urethritis is manifested by urinary leakage requiring the use of absorbent materials that must be changed more than 4 times per day.

3.  The claim for entitlement to service connection for hepatitis C was granted from an application to reopen received by the RO on February 4, 2010.

4.  In March 2002, the RO denied entitlement to service connection for hepatitis C. The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

5.  The Veteran's October 31, 2013 claim for kidney disorder was also accepted by VA as a claim of entitlement to an increased disability rating for prostatic urethritis, and the record contains no statement, communication, or other information from the Veteran prior to this date, that can reasonably be construed as constituting a claim of entitlement to an increased rating for prostatic urethritis.  

6.  It is not factually ascertainable that the increase in the Veteran's prostatic urethritis disability occurred within the one-year period preceding his filing of the increased rating claim on October 31, 2013.

CONCLUSIONS OF LAW

1. The criteria for a 20 percent rating for hepatitis C, prior to March 27, 2012, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7354 (2017).

2.  The criteria for a rating in excess of 20 percent rating for hepatitis C, from March 27, 2012, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7354 (2017).

3.  The criteria for a 60 percent rating for prostatic urethritis are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.115b, Diagnostic Code 7512 (2017).

4.  The criteria for an effective date earlier than February 4, 2010 for the award of service connection of hepatitis C have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2017).

5.  The criteria for an earlier effective date than October 31, 2013 for the grant of an increased 40 percent disability rating for prostatic urethritis have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.115b, Diagnostic Code 7512 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, as the Veteran has been awarded staged ratings for the service-connected hepatitis C, the propriety of the rating at each stage will be addressed.

A. Hepatitis C

The Veteran's hepatitis C is rated as 10 and 20 percent disabling pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7354.  

Under this Diagnostic Code, a 10 percent rating for hepatitis C contemplates intermittent fatigue, malaise and anorexia, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week but less than two weeks during the past 12 month period.  

The next higher rating, 20 percent, requires daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly) requiring dietary restriction or continuous medication, or incapacitating episodes of at least two weeks but less than four weeks in the last 12 months.  See 38 C.F.R. § 4.114, Diagnostic Code 7354.  

A 40 percent rating is warranted for daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12-month period.

A 60 percent rating is warranted for daily fatigue, malaise and anorexia, with substantial weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least 6 weeks during the past 12- month period, but not occurring constantly.

Finally, a 100 percent rating is assigned for near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain.

The schedule indicates at Note (1): Evaluate sequelae, such as cirrhosis or malignancy of the liver, under an appropriate diagnostic code, but do not use the same signs and symptoms as the basis for evaluation under Diagnostic Code 7345 and under a diagnostic code for sequelae.  38 C.F.R. §§ 4.14, 4.115, Diagnostic Code 7354.

The schedule further indicates at Note (2): For purposes of evaluating conditions under diagnostic code 7354, "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  38 C.F.R. § 4.115, Diagnostic Code 7354.

The Veteran was afforded VA examination in June 2010.  The examiner provided an opinion linking hepatitis C to the Veteran's service.  The examiner indicated that the Veteran's symptoms as near-constant fatigue and malaise, without nausea, abdominal pain, and abnormalities of liver enzymes or other markers of liver function on laboratory testing of the Veteran's blood.  The examiner described the Veteran's symptoms as mild, and the effects as mild, but with a severe limitation of the Veteran's ability to exercise and participate in sports.

The VA provider who evaluated the Veteran in July 2011 concluded that the biochemical analysis suggested cirrhosis.  The provider noted that a private biopsy of the liver about 10 years prior was read as stage 3-4 fibrosis.  The examiner concluded that the Veteran was "[o]verweight (196 pounds) but otherwise healthy -  thrombocytopenia secondary to liver cirrhosis."  The provider further explained that, because prior examination of the liver reflected fibrosis, biopsy was not recommended.  

VA examination of the Veteran's gastrointestinal tract in August 2011 disclosed that the Veteran reported weight loss and fatigue, but the Veteran denied loss of appetite, nausea or vomiting.  When the Veteran was due to start 48 weeks of treatment in October 2012, the VA provider noted that the Veteran had low platelets and risk of bleeding.  There is no record that the Veteran developed or was treated for bleeding. 

The report of an August 2013 VA examination for hepatitis, cirrhosis, and other liver conditions discloses that, in addition to hepatitis C, fatty liver was diagnosed in 2012.  The Veteran reported some increase in severity of hepatitis C symptoms.  He stated that he was currently under treatment with 2 medications.  The examiner stated that the Veteran had daily fatigue attributable to his liver disability, but did not have malaise, anorexia, nausea, arthralgia, weight loss, hepatomegaly, or other symptoms.  

The August 2013 examination report discloses medical opinion that the Veteran had no signs or symptoms attributable to cirrhosis of the liver.  The examiner opined that liver disability had no functional impact on the Veteran's ability to work, and noted that reports of recent laboratory testing showed a "non-detectable viral load" for hepatitis C.  Although the Veteran's liver function tests were elevated, he had no symptoms other than fatigue.  The May 2013 ultrasound of the liver disclosed fatty infiltration but not cirrhosis.  The examiner opined that, if the Veteran had cirrhosis of the liver, it was improved.  

The Veteran underwent private examination of the liver in September 2013.  Dr. G. described the Veteran's symptoms as "unremarkable except for intermittent headache, double vision, joint pain, and occasional cough with wheezing and shortness of breath as well as urinary frequency and hesitation."  Dr. G. recommended that the Veteran's alpha-fetoprotein be monitored every six months, and that the Veteran have ultrasound evaluation of the liver every six months.  

A November 2015 hepatitis disability benefits questionnaire completed by nurse practitioner S.S. reflects that the Veteran's liver disease was manifested by daily fatigue and malaise.  He required a low sodium diet.  She noted that the Veteran had incapacitating episodes totaling a duration of 6 weeks or more during the past 12 month period.

An April 2016 hepatitis disability benefits questionnaire completed by physician's assistant M.D. reflects assessment of daily fatigue and daily malaise, but no anorexia, nausea, vomiting, arthralgia, right upper quadrant pain, or weight loss.  The condition did not result in malnutrition.

On VA examination in February 2017, the examiner noted that the Veteran had end stage cirrhosis and hepatitis C.  He was hospitalized in January for hematemesis.  EGD showed grade 2 esophageal varices and he underwent variceal banding.  He was on the liver transplant.  The Veteran reportedly experienced increased shortness of breath and leg swelling.  He took daily medication for control of his liver condition.  He experienced incapacitating episodes of symptoms for at least 1 week, but less than 2 weeks during the past 12 months.

The examiner diagnosed hepatitis C and indicated that the disability impacted the Veteran's ability to work in that it caused fatigue.

The examiner indicated that the Veteran's hepatitis C was manifested by near-constant and debilitating fatigue, daily malaise, daily arthralgia, and intermittent right upper quadrant pain.  The condition required dietary restrictions including decreased protein and salt.  

The Veteran experienced incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.

The examiner diagnosed hepatitis C and noted that his liver condition impacted his ability to work in that the veteran was fatigued and rested about 1 to 3 hours every afternoon.  He could not perform any manual labor due to fatigue.

In this case, the Board finds that a uniform, 20 percent rating for hepatitis C is warranted.  In so finding, the Board notes that VA examinations disclose that the disability is productive of fatigue and malaise.  The 2010 VA examiner determined that the disability was productive of near-constant fatigue.  Continued VA examination reports disclose daily fatigue, and dietary restrictions are also indicated.  The Board notes that while the evidence has varied, reasonable doubt is resolved in the Veteran's favor, and the criteria for a 20 percent rating prior to March 27, 2012, have been more nearly approximated.

However, the Board also finds that a rating in excess of 20 percent is not warranted.  Under Diagnostic Code 7354, a 40 percent rating is warranted for daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12-month period.  In this case, anorexia and hepatomegaly are not shown.  In addition, incapacitating episodes of a duration greater than 4 weeks are not indicated.  The Board acknowledges that the 2015 disability benefits questionnaire provider indicated that disability was productive of at least 6 weeks of incapacitating episodes.  However, the other examination providers from this time frame indicated that these incapacitating episodes were not at least 4 weeks in duration.  Treatment records otherwise do not indicate incapacitating episodes of this duration.  Accordingly, the Board finds that this notation of the 2015 examiner is outweighed by the other evidence of record.

The Board has considered the applicability of other rating codes, but has found none.  The Veteran is separately rated for cirrhosis of the liver as a sequelae of his service-connected hepatitis C, and that matter is not before the Board at this time.  As such, the Board finds that a uniform 20 percent rating, but no higher, prior to and from March 27, 2012, is warranted.

B.  Prostatic Urethritis

The Veteran's prostatic urethritis is rated as 40 percent disabling pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7512.  This diagnostic code provides that cystitis is to be rated as voiding dysfunction.

In turn, voiding dysfunction it to be rated a urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115b.

For obstructed voiding, a maximum 30 percent rating is assigned for urinary retention requiring intermittent or continuous catheterization.  

For urinary frequency, a maximum 40 percent rating in assigned for daytime voiding interval of less than one hour, or; awakening to void 5 or more times per night.

Finally, for urine leakage, a 40 percent rating is assigned where use of absorbent materials that must be changed 2 to 4 times per day is required.  A maximum 60 percent rating is warranted where the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day is required.

A December 2014 urology consult reflects assessment of persistent microhematuria.  He had a bladder base filling defect probably related to an enlarged prostate.  There was right distal ureter narrowing or nondistention and moderate bladder residual.

On VA examination in January 2015, the Veteran complained of urinary frequency, nocturia, leakage, and hesitancy.  He did not report dysuria or bladder infections in the last year.

The Veteran experienced voiding dysfunction, but this did not require the wearing of absorbent materials or use of an appliance.  Daytime voiding interval was less than 1 hour, while he awoke at night to void 5 or more times.  Symptoms of obstructed voiding included marked hesitancy, slow stream, weak stream, and decreased force of stream.  He had a history of bladder infections dated to the 1970s.  

The examiner diagnosed chronic reoccurring prostatic urethritis and hyperplasia prostate with urinary bladder retention.  He noted that the Veteran's urinary frequency would impact full-time rigorous employment, such as airport security.  The condition would not impact a sedentary job like computer data entry.

A November 2015 urinary tract disability benefits questionnaire reflects that the Veteran did not have urine leakage or voiding dysfunction requiring the use of an appliance.  He awoke to void 5 or more times per night.  Symptoms of voiding dysfunction included slow or weak stream.

The examiner diagnosed benign prostatic hypertrophy with nocturia, post-void dribbling and microhematuria.

A December 2015 phone consult note reflects that the Veteran called to report that he did use absorbent liners for leakage protection.

A March 2016 VA treatment report reflects complaint of hematuria; however, he did relate a history of cystoscopy.  His main complaint was nocturia, which occurred 6 times at night.  He also reported post-void dribbling, but denied gross hematuria or dysuria.  

The Veteran and his wife submitted statements in December 2016 indicating that he, in fact, did wear absorbent materials for his urinary leakage, but was too embarrassed to admit this to the examiner.  The Veteran indicated that this occurred 3 to 6 times per day, and sometimes more frequently.

In a June 2017 email, the Veteran's wife communicated that the Veteran had to change the absorbent materials 4 to 6 times per day, if not more.

Based on the foregoing, the Board finds that a 60 percent rating for the service-connected prostatic urethritis is warranted.  In so finding, the Board notes that the Veteran and his wife indicated that he wore absorbent materials that had to be changed at least 4 times per day.  While this is not specifically documented in treatment records or exams, as a lay person, the Veteran is competent to report on that which he has personal knowledge, including symptoms such as leakages requiring the wearing of absorbent materials, and the Board deems him credible in that regard. See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Board notes that this is the maximum rating assignable on the basis of voiding dysfunction.  The Board has considered whether higher rating is warranted under any other applicable code, but has found none.

C.  Both Claims

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."

Accordingly, the Board finds that an initial 20 percent rating prior to March 27, 2012, rating for hepatitis C is warranted, but that no higher rating prior to and from that date is warranted, and that an increased 60 percent rating for prostatic urethritis is warranted.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  





II. Earlier Effective Date

A. Hepatitis C

The Veteran is seeking an effective date earlier than February 4, 2010 for the award of service connection for hepatitis C.

Under VA laws and regulations, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service. 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5   (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action, indicating an intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. 38 C.F.R. § 3.155(a) (former regulation).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim. See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In September 2001, the Veteran submitted a statement indicating that he had been diagnosed with hepatitis C and was seeking service connection for hepatitis C.

A September 2001 private medical statement from Dr. D stated that the Veteran was "under my care for chronic liver disease associated with hepatitis C viral infection."  Treatment records from Dr. W. also indicated diagnosis of hepatitis C.  

In March 2002, the RO denied service connection for hepatitis C, noting that while the reports from Dr. W. and Dr. D. did indicate diagnosis of hepatitis C, there was no nexus to service.

In March 2003, the Veteran submitted a notice of disagreement noting that his liver biopsy revealed damaged caused by cirrhosis, indicating that he had been infected with hepatitis C for a significant length of time.

In August 2003, the RO issued a statement of the case, again denying service connection for hepatitis C, finding that the condition was neither incurred in nor caused by service.

The Veteran did not perfect an appeal as to this matter, and no additional evidence was received within one year.  Therefore, the March 2002 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

On February 4, 2010, VA received a request from the Veteran to reopen his claim for service connection for hepatitis C.  The claim was reopened, and service connection for hepatitis C was granted, effective from February 2010.  

On review, the Board does not find correspondence or other evidence following the March 2002 final rating decision and prior to February 4, 2010 that could be reasonably construed as a claim to reopen service connection for hepatitis C.  Thus, the date of the reopened claim is February 4, 2010.

The Board further notes that absent a showing of CUE in the prior final decision, he cannot receive disability payments for a time frame earlier than the date of the claim to reopen.  See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005).  

The Veteran contends that his September 2001 claim for service connection was a claim for service connection for both hepatitis C and for cirrhosis of the liver.  The Veteran argues that VA failed to discuss or address the claim for service connection for cirrhosis of the liver when the claim for service connection for hepatitis was denied.  The Veteran argues that he is entitled to an effective date of September 11, 2001 for the grant of service connection for hepatitis C because a 2001 claim for service connection for cirrhosis of the liver remained pending and unadjudicated when the 2010 request to reopen the claim for service connection for hepatitis C was granted.  

The Board is cognizant of the "implicit denial rule" articulated by the Federal Circuit and the Court. The Federal Circuit has determined that where a claim, including a reasonably raised claim under a sympathetic reading, is not acted upon by the agency decision maker, it is deemed denied.  Andrews v. Nicholson, 421 F.3d 1278, 1284 (Fed. Cir. 2005).  The Federal Circuit Court subsequently held that when a claimant files more than one claim with the RO at the same time, if the RO act on one of the claims but fails to specifically address the other, the second claim is deemed denied and the appeal period begins to run.  Deshotel v. Nicholson, 457 F.3d 1258, 1261 (Fed. Cir. 2006).  The Court, for its part, has held that, for a claim to be deemed denied, there must be a recognition of the substance of the claim in a decision, from which the claimant could reasonably deduce that the claim had been adjudicated, or an explicit subsequent adjudication of a claim for the same disability. Ingram v. Nicholson, 21 Vet. App. 232, 255 (2007). The Court in Ingram interpreted Deshotel and Andrews to stand for the proposition that, where an RO decision discusses a claim in terms sufficient to put the claimant on notice that it was being considered and rejected, then it constitutes a denial of that claim even if the formal adjudicative language does not "specifically" deny that claim.  Id.   The key question in the implicit denial inquiry is whether it would be clear to a reasonable person that VA's action that expressly refers to one claim is intended to dispose of others as well.  Adams v. Shinseki, 568 F.3d 956, 962-963 (Fed. Cir. 2009).

In addition, in Cogburn v. Shinseki, 24 Vet. App. 205 (2010) the Court set forth four factors that must be considered when determining whether a claim was implicitly denied: (1) "The relatedness of the claims"; (2) "whether the adjudication alluded to the pending claim in such a way that it could reasonably be inferred that the prior claim was denied"; (3) "the timing of the claims"; and (4) whether "the claimant is represented."  Id. at 212-214.

In this case, to the extent that the Veteran's contentions could be an assertion of an unadjudicated implied claim, each of the Cogburn factors have been met. The related nature of the hepatitis C and liver disease/cirrhosis is clear.   As noted above, cirrhosis is a sequelae of hepatitis C, as noted in the diagnostic criteria used to evaluate hepatitis C.

The second Cogburn factor is "whether the adjudication alluded to the pending claim in such a way that it could reasonably be inferred that the prior claim was denied." Id. at 212.  In the March 2002 rating decision, the RO denied service connection for hepatitis C, alluding to the report from Dr. D. that noted liver disease secondary to hepatitis C.  The Veteran specifically referred to his diagnosis of cirrhosis as a progression of hepatitis C in his notice of disagreement, and the RO continued to deny the claim in the Statement of the Case.  By denying service-connected for a liver disorder diagnosed as hepatitis C, it logically follows that service connection for a related liver disease was also denied.  

The third factor is the timing of the claims. Cogburn, 24 Vet. App. at 216-17. The Court explained this factor as meaning whether claims were filed simultaneously or separately over the course of months or years. See id.  The Court indicated that the timing factor supports implicit denial when the claims were filed simultaneously. Id. at 216. As noted above, the claim of service connection for hepatitis C encompassed all residuals related to this diagnosis. Thus, the only possible finding is that the claims were filed simultaneously as they are inextricably intertwined.

And although the Veteran was not represented by an attorney during this period, he was represented by a Veteran's Service Organization at the time of the prior denial. 

The Board has considered the Veteran's attorney's contention that the 2003 notice of disagreement, wherein the Veteran specifically discussed his diagnosis of cirrhosis of the liver in support of his claim for hepatitis C.  However, this contention was again adjudicated and implicitly denied in the 2003 Statement of the Case, for which the Veteran did not perfect an appeal.  

As such, any assertion of an unadjudicated implied claim is without merit.

The preponderance of the evidence is against the claims and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.    

B.  Prostatic Urethritis 

The Veteran is also seeking an earlier effective date for the award of an increased, 40 percent rating for his service-connected prostatic urethritis.

The effective date of an award of increased compensation to a Veteran shall be the earliest date as of which it is ascertainable that an increase in disability has occurred, if application is received within one year of such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125 (1997).  

Otherwise, the effective date is the date of receipt of claim.  38 U.S.C.A. § 5110(b)(2); 3.400(o)(2).

Under 38 U.S.C.A. § 5101(a), a specific claim must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See also 38 C.F.R. § 3.151(a).  A claim is defined as "'a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).

An informal claim is any communication indicating an intent to apply for one or more benefits, and must identify the benefit sought.  38 C.F.R. § 3.155(a).

The Veteran was granted service connection for prostatic urethritis in May 1974.  The RO assigned a noncompensable rating, effective April 14, 1973, the day following his discharge from service.  

In the years following this decision, the Veteran sought service connection for hepatitis C as well as an increased rating for his service-connected bilateral hearing loss.  However, prostatic urethritis or related disability is not identified in these claims.  

In January 2013, the Veteran filed a claim for TDIU, noting interference with employment from his service-connected hepatitis C and hearing loss.  

On October 31, 2013, the Veteran filed a claim for an unspecified kidney disorder.  The RO interpreted this claim as a claim for increased rating for prostatic urethritis, and in the January 2015 rating decision, awarded a 40 percent rating for the disability, effective the October 31, 2013, date of receipt of claim.

In his notice of disagreement dated in February 2015, the Veteran contended that the date of claim for prostatic urethritis was February (or December) 11, 2012. The Board has reviewed the record around these dates and found no communication expressing an intent to file a claim for increase for prostatic urethritis.  A December 3, 2012 statement reflects that the Veteran was seeking a 100 percent combined rating for his disabilities; however, he did not request increase for any specific service-connected disability nor mention prostatic urethritis or any urinary symptoms.  Accordingly, the Board finds that there was no communication that can be reasonably construed as a claim for increase for this disability prior to October 31, 2013.

Thus, the remaining question is whether it is factually ascertainable that the increase in the Veteran's prostatic urethritis occurred within the one-year period preceding his filing for an increased rating on October 31, 2013.  To the extent that the Veteran generally alleges that the extent of his current urinary symptoms was existent many years prior to this claim, if true, the Board would have no option but to deny the claim as a matter of law as the Veteran would be describing the onset of the current disability status more than one year prior to the filing of the increased rating claim on April 14, 2014.  Harper, 10 Vet. App. at 126-27.  Here, the Veteran has not described in specific terms any particular date within the one year period preceding October 31, 2013 wherein he perceived a worsening of his prostatic urethritis to the 40 percent and the Board cannot factually ascertain from a combination of the lay and medical evidence that the Veteran's bilateral hearing acuity reached the 40 percent level at any particular time in the one year period prior to October 31, 2013.  Thus, the Board finds that it is not factually ascertainable that the increase in the Veteran's prostatic urethritis disability occurred within the one-year period preceding his filing of an increased rating claim on October 31, 2013.

The preponderance of the evidence is against the claims and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.    


ORDER

An initial, 20 percent rating for hepatitis C, prior to March 27, 2012, is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

A rating in excess of 20 percent for hepatitis C, from March 27, 2012, is denied.

A 60 percent rating for prostatic urethritis is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to an effective date earlier than February 4, 2010, for the award of service connection for hepatitis C is denied.

Entitlement to an effective date earlier than October 31, 2013 for the award of an increased, 40 percent rating, for prostatic urethritis is denied.





REMAND

The Board believes that additional development on the remaining claims is warranted.

As pointed out in the parties' joint motion for remand, the Veteran has reported that he has experienced diminished hearing after he started a 48-week course of medication to treat his hepatitis C, which was in 2012.

Given the foregoing, the Board finds that a more contemporaneous examination, with medical findings responsive to the applicable criteria for rating the disability under consideration, is needed.  See 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination).

In addition, the Veteran has submitted private treatment records dated in May 2011 that did not state whether speech discrimination scores were tested using the Maryland CNC test, which is required for rating purposes.  (Parenthetically, the Board notes that while the parties also mentioned August 2011 private audiometric findings, the record contains Maryland CNC scores and audiometric chart for this examination).

In Savage v. Shinseki, the U.S. Court of Appeals for Veterans Claims (Court) held that, "in some circumstances, VA does have a duty to return for clarification unclear or insufficient private examination reports or progress notes, or the Board must explain why such clarification is not necessary."  Savage, 24 Vet. App. 259, 260   (2011).   Additionally, the Court specifically named unclear application of the Maryland CNC test as a circumstance warranting remand.  Id. at 270.

Thus, the AOJ should obtain clarification from K.B. (noted as the audiologist who performed the May 2011 test) as to the complete findings in the May 2011. Otherwise, the VA examiner should clarify the May 2011 private audiogram results in light of VA regulations. 38 C.F.R. § 3.385.

The Board also defers consideration of the claim for TDIU for completion of the development discussed above, as such action could potentially affect the merits of these claims on appeal and are inextricably intertwined with the matter being remanded. See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).   In particularly the Board notes that the Veteran does not meet the schedular criteria for award of a TDIU prior to February 2012, and accordingly any decision with respect to the claim for increase rating may impact this claim.  Therefore, this matter must also be remanded for this pending development.

Accordingly, the case is REMANDED for the following action:

1.  Assist the Veteran with obtaining any additional, outstanding records of treatment, to include updated VA treatment records.

2.  Obtain clarification from the private audiologist who conducted the May 2011 audiometric testing. Specifically, the audiologist should provide a written explanation of the graphical information in the report, including pure tone thresholds in Hertz for 1000, 2000, 3000, and 4000 decibels and identify any speech discrimination testing that was performed, and if so, what type of speech discrimination test was used.

3.  Obtain a new VA audiological examination to assess the current severity of the Veteran's bilateral hearing loss.  The examiner must provide objective audiometric test results including the measured puretone threshold values and the Maryland CNC controlled speech discrimination test values.  If the examiner determines that the Maryland CNC test is not appropriate, the examiner must explain why.

If, clarification of the May 2011 reports from the private audiologists who performed the test was not obtained, provide the May report to a VA audiologist and request that he or she provide a written explanation of the graphical information in the report, including pure tone thresholds in Hertz for 1000, 2000, 3000, and 4000 decibels and identify any speech discrimination testing that was performed.  

4.  After undertaking any additional development deemed warranted, the AOJ should readjudicate the Veteran's remaining claims. If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


